Title: Michigan rapist gets joint custody... How? And wtf is wrong with Judge.
Question:
Answer #1: &gt;convicted sex offender who allegedly raped the child’s mother

"Allegedly" is the wrong word to use after "convicted." Answer #2: The judge was following the law. If you read the entire article, it's not that the rapist filed for custody and visitation, it's that the state filed for a paternity test to establish him and as the child's father because the mother had requested food stamps. He was only placed on the birth certificate and given "joint custody" of the child. Meaning they legally recognized the child's parentage for child support purposes. Notice how it makes no mention of the child's visitation. Because there likely isn't any. At most it's probably up to the discretion of the mother, which means *never until the judge makes me give you the child.*

In the long run, this might actually be good for the mother. You can't TPR someone without acknowledging the parentage first. And you have to have a grounds. In my state, the conception of a child through criminal sexual conduct, is a grounds for TPR. So, is willful failure to support the child for six months.

Procedurally, this can't be done all in the same hearing. Trust me, mom's lawyer made a big stink about the injustice of this knowing she was going to immediately turn around and file for TPR after this. 